Title: To George Washington from Richard Peters, 6 May 1778
From: Peters, Richard
To: Washington, George


                    
                        Sir
                        War Office [York, Pa.] May 6th 1778
                    
                    A Capt. William Scull has been employed by your Excellency to survey the Country from Derby to Lancaster which he informs he has nearly completed. Enclosed you have a Copy of a Resolution of Congress relative to the Survey of the Susquahanna & several Creeks running into it. The Board have employed Messrs Villefranche, Capitaine & Bedeaulx three French Officers recommended to them for the Purpose, to survey & make Drafts of the Susquahanna from the Head of the Tide Water to Harris’s Ferry. Their Work when ⟨col⟩lected shall be transmitted to your Excellency. As Captain Scull is an ingenious Surveyor & has every thing prepared for the Bussiness the Board have thought it best to employ him to survey the Creeks submitting their  Order nevertheless to your Consideration that if it interferes with your Views as to Mr Scull you may contradict it of which however you will inform the Board by Return of our Messenger that some other Person may be employed. Should you think proper that Mr Scull should proceed be pleased to direct an Engineer & military Draftsman to attend him in Order to form a proper Judgment of the Positions Heights Ravines Fords & Passes &c. on the Creeks & in their Vicinity. Some one of the French Gentlemen at Camp it is presumed may be sent & as your Excellency is a better Judge than we are of what Instructions he should be furnished with we beg you will be pleased to give what Orders you Deem expedient. We enclose a Copy of our Instructions to Mr Scull.
                    We transmitt herewith a German Translation of a Resolution of Congress designed to induce the foreign Officers & Soldiers in the Service of the British King to leave their present ignominious Employment & become resident as industrious & peaceable Subjects in a Country they cannot conquer. Many of the German Prisoners among us we know would gladly become Citizens of these States; but at present it may not perhaps be expedient to indulge them. Were they exchanged Numbers would if possible return to take Advantage of these or even lesser Inducement to settle among us. Your Excellency will no Doubt take the earliest & best Means of circulating the Papers among the German Troops. I have the Honor to be with great Respect your very obedt Servt
                    
                        Richard Peters By Order
                    
                